DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on 03/06/2022 has been entered and considered. Upon entering claims 1, 2 and have been amended.
Information Disclosure Statement


The information disclosure statement (IDS) submitted on 03/06/2022 was filed after the mailing date of the Non-Final Rejection on 02/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 10 are allowed because the prior art of record taken alone or in combination fails to teach or fairly suggest “determine available power storage from each of said plurality of N flywheel based electrical storage units; select M+1 of said plurality of flywheel based electrical storage units having a lowest determined available power such that the power available from the selected M of said plurality of flywheel based electrical storage units is less than Pavail, and that the power available from the selected M+1 of said plurality of flywheel based electrical storage units is greater than, or equal to, Pavail; determine a desired change in output current for each of said N plurality of flywheel based electrical storage units; increase the output current of one of 
Claims 2-9 and 11-15 depend from claim 1 and claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN T VU whose telephone number is (571)270-1723. The examiner can normally be reached M-T: 7-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN T VU/Primary Examiner, Art Unit 2836